Citation Nr: 1720058	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  11-04 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating prior to February 2, 2009, in excess of 10 percent for degenerative changes of the lumbar spine, small disc herniation at L5-S1 and bulging annulus with annular tear at L4-5 and sacroiliitis (lumbar spine disability).

2. Entitlement to an initial rating from February 2, 2009, in excess of 20 percent for lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 2006 to August 2007.

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board remanded these matters in January 2016 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC), issued by the RO in October 2016, continued a 10 percent rating prior to February 2, 2009, for the lumbar spine disability and a 20 percent rating from February 2, 2009, for the lumbar spine disability.


FINDINGS OF FACT

1. Prior to February 2, 2009, the Veteran's lumbar spine disability manifested by forward flexion of the thoracolumbar spine to 90 degrees and the combined range of motion for the thoracolumbar spine was 180 degrees, without evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2. From February 2, 2009, the Veteran's lumbar spine disability has been manifested by forward flexion of the thoracolumbar spine of at least 55 degrees, without evidence of ankylosis




CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent prior to February 2, 2009, for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

2. The criteria for a rating in excess of 20 percent from February 2, 2009, for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds there has been substantial compliance with its January 2016 remand directives. Any outstanding medical records were associated with the file, a VA examination was conducted in March 2016, and an October 2016 SSOC continued to deny a rating in excess of 10 percent prior to February 2, 2009, and in excess of 20 percent from February 2, 2009, for a lumbar spine disability.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claims based on the evidence of record.


II. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire appeal period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established an increase in the disability rating is at issue, it is the present level of disability that is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R § 4.14 (2016). However, it is possible for a Veteran to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes. The critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rating musculoskeletal disabilities, the Board must consider whether a rating is warranted based on functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Painful motion is an important factor of joint disability, which is entitled to at least the minimum compensable rating for the joint. 38 C.F.R § 4.59.  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable Diagnostic Code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's lumbar spine disability is rated under Diagnostic Code 5242, for degenerative arthritis of the spine.  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Diagnostic Code 5242, degenerative arthritis of the spine, requires consideration of Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R § 4.71a, Diagnostic Code 5003.

(a) Prior to February 2, 2009

At a June 2008 VA examination, the Veteran reported pain in the lower back and buttocks, and the examiner objectively confirmed pain and tenderness on motion. Imaging studies confirmed mild degenerative changes in the lumbar spine, showing a small disk herniation at L5-S1 and bulging annulus with an annular tear at L4-L5. The examiner also diagnosed the Veteran with sacroliitis.

In a review of the Veteran's thoracolumbar spine, the examiner reported the Veteran had forward flexion to 90 degrees, active and passive; extension to 30 degrees, active and passive; lateral flexion on the left and right side to 30 degrees, active and passive; and lateral rotation on the right and left side to 30 degrees, active and passive. There was no additional loss of motion on repetitive use.

Because forward flexion of the thoracolumbar spine is greater than 60 degrees, the combined range of motion of the thoracolumbar spine is greater than 120 degrees, and there is no evidence of muscles spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, the evidence does not establish that the Veteran is entitled to a 20 percent rating for the period prior to February 2, 2009.

A rating based on painful motion under 38 C.F.R § 4.59 or Diagnostic Code 5003 is improper because the Veteran has been awarded a compensable rating under Diagnostic Code 5242.

In sum, the preponderance of the evidence is against the award of a rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability prior to February 2, 2009.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R §§ 4.3, 4.7.

(b) From February 2, 2009

At a November 2010 VA examination the Veteran reported he experienced daily pain in his lumbar pain, and he described the pain as a six out of ten. The Veteran also reported flare ups every two to three weeks that last for hours at a time. The Veteran uses a cane to assist in ambulation, but he reports only being able to walk one mile or less. The VA examiner objectively confirmed guarding, tenderness, and pain on motion, and the examiner determined the guarding, tenderness, and pain on motion was responsible for abnormal gait or abnormal spinal contour.

In a review of the Veteran's thoracolumbar spine, the examiner reported the Veteran had forward flexion to 55 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 25 degrees. There was no additional loss of motion on repetitive use.

In a March 2016 VA examination, the Veteran again reported pain in his back, describing it as stabbing pain. The VA examiner confirmed a diagnosis of degenerative lumbar disc disease with an annular disc tear at L4-5. The examiner indicated no objective evidence of guarding or muscle spasms of the thoracolumbar spine at this examination.

In a review of the Veteran's range of motion and functional limitation, the examiner reported the Veteran had forward flexion to 90 degrees, extension to 10 degrees, right and left lateral rotation to 30 degrees, and right and left lateral flexion to 30 degrees. After repetitive use, the examiner reported the Veteran had forward flexion to 80 degrees, extension to 10 degrees, right and lateral rotation to 30 degrees, and right and left lateral flexion to 30 degrees. The examiner also reported that pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use, causing a limitation of forward flexion to 70 degrees.

The examiner reported objectively observable pain with forward flexion and extension but no pain on weight bearing and no evidence of localized tenderness or pain on palpation.

Because there is no evidence of ankylosis and no evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, a 40 percent rating from February 2, 2009, is not warranted.  

A rating based on painful motion under 38 C.F.R § 4.59 or Diagnostic Code 5003 is improper because the Veteran has been awarded a compensable rating under Diagnostic Code 5242.

In sum, the preponderance of the evidence is against the award of a rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability from February 2, 2009.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R §§ 4.3, 4.7.


ORDER

Entitlement to an initial rating in excess of 10 percent prior to February 2, 2009, for a lumbar spine disability is denied.

Entitlement to an initial rating in excess of 20 percent from February 2, 2009, for a lumbar spine disability is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


